     Case 18-33926-hdh7 Doc 272 Filed 09/15/20             Entered 09/15/20 13:59:13     Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.


Signed September 15,
2020                                                             United States Bankruptcy Judge
______________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

     IN RE:                                        §
                                                   §
     MANSFIELD BOAT AND RV                         §
     STORAGE, LLC                                  §    CASE NO. 18-33926-hdh-7
                                                   §
     DEBTOR.                                       §


         ORDER APPROVING SEIDEL LAW FIRM’S FIRST INTERIM APPLICATION
           FOR ALLOWANCE OF FEES AND REIMBURSEMENT OF EXPENSES
      AS GENERAL COUNSEL FOR TRUSTEE AND REQUEST FOR PAYMENT OF SAME

             CAME ON TO BE HEARD Seidel Law Firm’s First Interim Application for Allowance

     of Fees and Reimbursement of Expenses as General Counsel for the Trustee and Request for

     Payment of Same {Doc. No. 262} (the “Application”) filed by Seidel Law Firm (the “Firm”) as

     general counsel for the Chapter 7 Trustee for the estate (the “Estate”) of (the “Debtor”), in the

     above styled and numbered Chapter 7 bankruptcy case (the “Bankruptcy Case”).

             The Court finding that service and notice of the Application and the hearing thereon were

     appropriate and sufficient, and having considered the Application, reviewing the docket and the



     ORDER ON SEIDEL LAW FIRM FIRST INTERIM APPLICATION FOR FEES AND EXPENSES               PAGE 1 OF 2
Case 18-33926-hdh7 Doc 272 Filed 09/15/20              Entered 09/15/20 13:59:13       Page 2 of 2




representations of the Firm therein and, and based additionally on the absence of any objections

as well as the Court’s familiarity with this Bankruptcy Case, the Court finds that the services

rendered were reasonable and necessary inured to the benefit of the estate, it is hereby:

       ORDERED that the Application is APPROVED; it is further

       ORDERED that, for the period of May 23, 2019 through July 30, 2020, the Trustee is

ordered and directed to immediately pay from funds of the estate, a payment of $34,285.28

($33,287.50 in fees and $997.78 in expenses) to Seidel Law Firm as an allowed chapter 7

administrative priority claim on an interim basis; it is further

       ORDERED that the Court shall retain jurisdiction to the maximum extent possible to

interpret and enforce this Order and nothing herein shall prejudice the Firm from seeking such

other and further fees and reimbursement of expenses as may be proper or appropriate.


                               # # # END OF ORDER # # #




By: /s Scott M. Seidel
Scott M. Seidel, Esq.
SBT 17999450
SEIDEL LAW FIRM
6505 W. Park Blvd., Suite 306
Plano, Texas 75093
Telephone: (214) 234-2500
scott@scottseidel.com
General Counsel for the Chapter 7 Trustee




ORDER ON SEIDEL LAW FIRM FIRST INTERIM APPLICATION FOR FEES AND EXPENSES                    PAGE 2 OF 2
